1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KAREEM J. HOWELL,                              )     Case No.: 1:19-cv-00782-DAD-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )     ORDER GRANTING DEFENDANTS’ MOTION
13          v.                                            TO LIMIT DISCOVERY TO ISSUE OF
                                                    )     EXHAUSTION OF ADMINISTRATIVE
14                                                  )     REMEDIES AND STAYING MERITS BASED
     K. CRUZ, et al.,
                                                    )     DISCOVERY
15                                                  )
                    Defendants.                     )
16                                                  )     [ECF No. 22]
                                                    )
17                                                  )
18          Plaintiff Kareem Howell is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Defendants’ request to limit discovery to the issue of
21   administrative exhaustion, filed February 4, 2020.
22                                                        I.
23                                      RELEVANT BACKGROUND
24          This action is proceeding on Defendants Cruz, Borona, Raishke, and Randolph for retaliation,
25   and against Defendant Raishke for excessive force.
26          On February 4, 2020, Defendants filed an answer to the complaint, and a separate request to
27   limit discovery to the issue of exhaustion of administrative remedies. (ECF Nos. 21, 22.)
28

                                                          1
1           On February 7, 2020, the Court construed Defendants’ request as a motion to limit discovery to

2    issue of administrative exhaustion and directed Plaintiff to file a response within fourteen days. (ECF

3    No. 23.) Plaintiff filed a response on February 24, 2020. (ECF No. 24.)

4                                                        II.

5                                                 DISCUSSION

6           In their motion, Defendants argue that the issue of administrative exhaustion may be

7    dispositive based on the factual allegations set forth in Plaintiff’s complaint. Defendants submit that

8    “[p]reliminarily narrowing discovery to that issue would likely secure the just, speedy, and

9    inexpensive determination of this action. Fed. R. Civ. P. 1.” (Mot. at 1, ECF No. 22.) Defendants

10   bring the request pursuant to this Court’s inherent authority to set the timing of discovery under

11   Federal Rule of Civil Procedure 26(d), and the Ninth Circuit’s decision in Albino v. Baca, 747 F.3d

12   1162, 1170 (9th Cir. 2014) (en banc), that the issue of administrative exhaustion should be decided

13   early in the proceedings. (Mot. at 2.)

14          In opposition, Plaintiff argues that he is excused from exhausting the administrative remedies

15   and that Defendants must raise and prove the issue by way of filing a motion for summary judgment.

16          In this instance, the Court agrees with Defendants that judicial economy is best served by

17   staying merits-based discovery and limiting any discovery to the issue of administrative exhaustion.

18   Therefore, the Court will stay all merits-based discovery until expiration of the exhaustion motion

19   deadline if no motion is filed or until the exhaustion motion is finally resolved.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         2
1                                                        III.

2                                                     ORDER

3             Based on the foregoing, it is HEREBY ORDERED that:

4             1.      Defendants’ motion to limit discovery to the issue of administrative exhaustion is

5                     GRANTED; and

6             2.      All merits-based discovery is STAYTED until the expiration of the deadline to file an

7                     exhaustion motion expires (if not motion is filed) or until the exhaustion motion is

8                     resolved.

9
10
11   IT IS SO ORDERED.

12   Dated:        March 4, 2020
13                                                       UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
